DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 
 Priority
Applicant’s claim for the benefit of application 15/241517 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Therefore, this application is entitled to priority of application 15/241517 and the information which has been considered by the office in application 15/241517 has been considered in this application according to MPEP 609.02.II.2.

 Drawings
The drawings are objected to because the key and axis’s of figures 7(a) and 7(b) are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9491420 (Mimar)
With respect to claims 1 and 11
Mimar teaches: A vehicle telematics device/method comprising a processor (see at least Fig 6; CPU; col. 11 lines 40-45) and a memory (see at least Fig 5, 6, 19-22, and 29-34; DRAM Memory, Flash Memory, USB Memory key, and Duel channel memory; and col. 10-11 lines 21-65) storing a crash determination application (see at least Fig 5, 6, 19-22, and 29-34; DRAM Memory, Flash Memory, USB Memory key, and Duel channel memory; and col. 10-11 lines 21-65; Discussing multiple types of memory. The Examiner notes that starting at col 18 line 62 Mimar is discussing detecting a severe accident.),  the vehicle telematics device coupled to at least one sensor having an accelerometer (see at least Fig 5-7 and 26-34; Accelerometer, X-Y-Z accelerometer, and X-Y-Z gyro; and col. 8 lines 30-45 and col. 22 lines 35-45), wherein the processor of the telematics device, on reading the crash determination application, is directed to (see at least Fig 5, 6, 19-22; DRAM Memory, Flash Memory, USB Memory key, and Duel channel memory; and col. 10-11 lines 21-65):
obtain sensor data from the at least one sensor installed in a vehicle (see at least Fig 5-7 and 26-34; Accelerometer; and col. 22 lines 35-45; Discussing receiving values from the accelerometers);
calculate peak resultant data based on the sensor data  (see at least Fig 26-34 and col. 21 -22 lines 20-40), where the peak resultant data describes the acceleration of the vehicle over a first time period (see at least Fig 26-34 and col. 21 -22 lines 20-40; Discussing looking at the acceleration over a certain time period to determine if there is a crash.);
generate crash score data based on the peak resultant data and a set of crash curve data for the vehicle (see at least Fig 26-34 and col. 23 lines 5-40; Discussing determining a severity index of the crash.  The Examiner notes that given the broadest reasonable interpretation in light of the specification a severity index would read on a crash score.), where the crash score data describes the likelihood that the vehicle was involved in a crash based on the characteristics of the vehicle and the sensor data (see at least Fig 26-34 and col. 23 lines 10-25; Discussing using the severity index to determine if an accident is detected.);
calculate absolute speed change data based on the senor data (see at least Fig 26-34 and col. 21 -22 lines 20-40; Discussing that ΔV1 and ΔV2 are the change in velocities of vehicle 1 and vehicle 2.);
provide the obtained sensor data to the remote server system when the crash score data exceeds a crash threshold and other conditions are met (see at least Fig 34; Sever Accident reporting; and col. 24 lines 34-55; Discussing reporting if the accident if certain conditions are met.  See below with regard to the positive non-crash event.)
Mimar does not specifically teach:
identify a false positive non-crash event when an oscillating event is detected that decreases in magnitude over time.
However de Mersseman teaches:
identify a false positive non-crash event when an oscillating event is detected that decreases in magnitude over time (see at least Fig 3; col. 5 lines 10-30; and claims 1 and 3-4; showing a situation where the oscillation decreases and there has not been a crash).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mimar by identifying a false positive non-crash event when an oscillating event is detected that decreases in magnitude over time as taught by de Mersseman, because doing so would prevent an accident from being reordered when there is no accident.  Thus making the system more useful.
With respect to claim 2
Mimar teaches:
wherein the crash curve data is based on vehicle data comprising a vehicle identification number associated with the vehicle (see at least col. 13 line 45-60).
With respect to claims 3 and 13
Mimar teaches:
wherein the crash curve data is dynamically determined based on vehicle data describing a weight of the vehicle (see at least col. 18-19 lines 60-25).
With respect to claims 4 and 14 
Mimar does not specifically teach:
wherein the at least one sensor comprises a weight sensor.
However Mimar teaches using the vehicle weight to determine if there is a crash in col. 19 lines 1-25 and it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a weight sensor to determine the weight of the vehicle because doing so would allow for a more accurate weight determination.  Thus allowing the system to better determine if there has been an accident.   
With respect to claims 5 and 15
Mimar teaches:
A communications interface, wherein the vehicle telematics device obtains the sensor data using the communications interface (see at least Fig 2-7 and 14).
With respect to claims 6 and 16
Mimar teaches:
Wherein the set of crash curve data is provided by the remote server system (see at least col. 12 lines 45-65 and col. 22 lies 35-55; Also see rejection to claim 1 above.).
With respect to claims 7 and 17
Mimar teaches:
Wherein the absolute speed change data is calculated by taking the absolute value of the integral of the sensor data indicating acceleration data in a forward vector (see at least Fig 26-34 and col. 21 -22 lines 20-40).
With respect to claims 8 and 18
Mimar teaches:
Wherein the absolute speed change data is calculated by taking the absolute value of the integral of the sensor data indicating acceleration data in a lateral vector (see at least Fig 26-34 and col. 21 -22 lines 20-40).
With respect to claims 9 and 19
Mimar teaches:
Wherein the crash score data is generated by: calculating peak resultant data based on the obtained sensor data; and calculating the crash score data based on a duration of time in which the peak resultant data exceeds the crash curve data (see at least Fig 26-34 and col. 21 -22 lines 20-40).
With respect to claims 10 and 20
Mimar teaches:
wherein the processor of the vehicle telematics device, on reading the crash determination application, is further directed to: 
calculate resultant velocity change based on the obtained sensor data and the vehicle identification data (see at least Fig 23-34 and col. 23 lines 1-50); and 
generate crash occurred data (see at least Fig 23-34 and col. 23 lines 1-50) when the resultant velocity change exceeds a first threshold value  (see at least Fig 23-34 and col. 23 lines 1-50) and when the absolute speed change data is below a second threshold value  (see at least Fig 23-34 and col. 23 lines 1-50). 
With respect to claim 12 
Mimar teaches:
Wherein the crash curve data is based on vehicle data comprising a vehicle identification number associated with the vehicle (see at least col 13 line 45-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661